Citation Nr: 1610144	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-45 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating higher than 10 percent for cervical spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO increased the rating for the gunshot wound (GSW) residuals of the right shoulder from 10 to 20 percent.  The RO also denied entitlement to service connection for neck pain, to include loss of motion.

In November 2009, the Veteran appealed a 20-percent rating assigned for the shoulder injury.  The September 2010 Statement of the Case (SOC) reflected that the RO reclassified the issue as entitlement to a higher evaluation of gunshot injury to right neck extrinsic muscles and group I of the shoulder, currently rated as 20-percent disabling.  

This action effectively established service connection for the neck disability.  Baughman v. Derwinski, 1 Vet. App. 563 (1991).  The Veteran's October 2010 Substantive Appeal clearly reflected his intent to appeal the evaluation of his GSW to encompass both disabilities of his right neck extrinsic muscles and MG I of the shoulder, concurrently evaluated as 20-percent disabling.

In a January 2011 rating decision, the RO granted service connection for injury to MG XXIII (the neck), with a separate 10-percent rating and service connection for cervical spine strain, also with a separate 10-percent rating assigned.  The RO also issued a December 2011Supplemental SOC (SSOC) in which the issue of the right shoulder disability was adjudicated as entitlement to an increased rating higher than 20 percent for injury to MG IV of the right shoulder.  

The Veteran appeared at a Board hearing before the undersigned in September 2013.  A transcript is associated with the claims file.

In February 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

In December 2014, the Board restored a 10 percent rating for residuals of a GSW injury to MG I, denied entitlement to a rating higher than 20 percent for residuals of GSW injury to MG IV of the right non-dominant (minor) shoulder, granted an initial rating of 20 percent for residuals of GSW injury to MG XXIII of the neck effective April 29, 2008, and denied entitlement to an initial rating higher than 10 percent for right minor shoulder DJD associated with GSW residuals.  The matter of an initial evaluation in excess of 10 percent for cervical strain was remanded for additional development.


FINDINGS OF FACT

1.  The evidence does not establish that forward flexion of the Veteran's cervical spine was functionally limited to 30 degrees less or that the combined range of motion of the cervical spine was limited to 170 degrees or less at any point during the period on appeal or that muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour was present.

2. The Veteran has moderate incomplete paralysis of the upper radicular group as a neurologic manifestation of the neck disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003-5237 (2015).

2.  The criteria for a separate initial rating of 30 percent for the neurologic manifestations of the cervical spine disability have been met since April 16, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, and information and evidence that the he was expected to provide.  38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  VA must also inform the Veteran of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection, no further notice is needed under VCAA.  In this regard, the Board notes that Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations which, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claims.  There was a discussion of possible evidence that could substantiate the claims.  The discussion lead to a remand for further evidence.

This matter was remanded in December 2014 for additional development, including an opinion regarding whether the Veteran had any other separate muscle pathology due to his gunshot wound (GSW), and whether the Veteran's pain was due to either neuritis or neuralgia due to the GSW.  This examination was completed in April 2015 and was responsive to the remand directives.  Such, the Board finds that there has been substantial compliance with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

I.  Analysis.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In the case of initial ratings, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected cervical strain is currently evaluated as 10 percent disabling under Diagnostic Code 5237.  VA regulations provide spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during a 12 month period; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a.

An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides a 10 percent disability rating when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Additionally, the regulations direct that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  Id. 

The medical evidence in this case consists of outpatient treatment records and VA examinations dated in October 2011, April 2014, and April 2015.

The October 2011 examiner diagnosed the Veteran with cervical strain.  The Veteran's history of gunshot wound in 1981 was noted.  Current symptoms included pain and limitation of motion of the neck.  Flare-ups were noted to impact driving, lifting, and were noted to occur multiple times a day and last from minutes to hours.  Range of motion testing revealed forward flexion of 45 degrees (with no pain), extension of 40 degrees (with pain at 30 degrees), right lateral flexion of 35 degrees (with pain at 15 degrees), left lateral flexion of 20 degrees (with pain at 15 degrees), right lateral rotation of 60 degrees (with pain at 60 degrees), and left lateral flexion of 30 degrees (with pain at 30 degrees).  There was no additional limitation of motion on repetitive testing.  

The Veteran had localized tenderness on palpitation, but no abnormal gait or spinal contour, and no guarding or muscle spasm.  Strength of upper extremities was normal and there was no muscle atrophy.  Reflexes and sensory examination were normal and the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  There was also no other neurologic abnormalities related to a cervical spine (neck) condition, such as bowel or bladder problems.  The examiner found that the Veteran did not have IVDS of the cervical spine and there was no arthritis on X-ray.

The Veteran was again examined in April 2014.  The Veteran's claims file was reviewed in connection with the examination.  Range of motion testing revealed forward flexion of 45 degrees (with paint at 45 degrees), extension of 45 degrees (with pain at 45 degrees), right lateral flexion of 45 degrees (with pain at 45 degrees), left lateral flexion of 45 degrees (with pain at 45 degrees), right lateral rotation of 80 degrees (with pain at 80 degrees), and left lateral flexion of 80 degrees (with pain at 80 degrees).  There was no additional limitation of motion on repetitive testing.  The Veteran was noted to have pain on movement, but no localized tenderness on palpitation, and no abnormal gait or spinal contour, and no guarding or muscle spasm.  Strength of upper extremities was normal and there was no muscle atrophy.  

Reflexes and sensory examination were normal.  The Veteran was noted to have moderate intermittent pain (usually dull) of the right upper extremity and moderate paresthesias and/or dysesthesias of the right upper extremity, but otherwise no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated the involvement of C5/C6 nerve roots (upper radicular group) and indicated a moderate severity of radiculopathy.  There was no ankylosis of the spine and no other neurologic abnormalities related to a cervical spine (neck) condition, such as bowel or bladder problems.  The examiner found that the Veteran did not have IVDS of the cervical spine and there was no arthritis on x-ray.

In December 2014, the Board remanded this matter for clarification.  Specifically, the Board noted that the May 2014 spine examination report included findings of intermittent right radicular pain and paresthesias, perhaps due to the retained metallic bodies.  The Board noted that the Veteran's upper extremities deep tendon reflexes, sensation, and strength were normal and as such, that the examiner should be asked if the Veteran's constant pain was due to either neuritis or neuralgia due to the GSW.

Additional opinion was provided in April 2015.  The same examiner that conducted the April 2014 examination specifically found that the Veteran and no documented diagnosis of neuralgia and neuritis. 

The Veteran's outpatient records were also reviewed, but these records do not indicate symptoms worse than those reflected in the VA examination reports.

Based on the above VA examination results the Board finds the Veteran's 10 percent rating for his cervical spine condition is appropriate.  The Veteran has consistently demonstrated forward flexion to 45 degrees, in excess even of the 40 degrees of limitation contemplated by a 10 percent rating.  Combined range of motion of the cervical spine was 230 at its worst, well within the range of motion from 170 to 335 degrees contemplated by a 10 percent rating.  There was also no muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.  In addition, the Veteran has not been found to have incapacitating episodes.  Accordingly, no more than a 10 percent rating is warranted. 

The Board has considered the Veteran's competent reports of pain in his neck; however, the Board finds the objective medical evidence does not establish his neck is so functionally limited by the pain as to support a higher rating. 

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Specifically at the Veteran's VA examinations, the examiners performed repetitive motion testing, but on none of the examinations was the repetitive motion testing found to cause any additional loss of range of motion. It is acknowledged that, as reported at his examinations, the Veteran's neck disability does cause pain, some tenderness on palpitation, and limitation of motion.  However, it is in part as a result of this pain that he receives the compensable rating for his cervical spine, as the General Rating Formula applies with or without symptoms such as pain.  Therefore, as discussed, the DeLuca considerations were specifically contemplated in the rating criteria above and do not constitute a basis for an increased rating.

The regulations also provide that any neurologic impairment (to the extent such is found to exist) should be rated separately and then combined with the orthopedic rating. However, as will be discussed, the evidence does not establish that the Veteran has had a separate neurologic disability during the course of his appeal as a result of his service connected neck disability.

Review of the Veteran's treatment records for the period on appeal does show some complaints of pain radiating into his right upper extremities.  The April 2014 examination report noted moderate intermittent pain (usually dull) of the right upper extremity and moderate paresthesias and/or dysesthesias of the right upper extremity, but otherwise no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated the involvement of C5/C6 nerve roots (upper radicular group) and indicated a moderate severity of radiculopathy.  However, the spine examination also noted that the Veteran's upper extremities deep tendon reflexes, sensation, and strength were normal.  The examiner was asked to clarify and in April 2015 specifically found that the Veteran had no documented diagnosis of neuralgia or neuritis.  She did not explicitly comment on her prior finding of moderate radiculopathy of the right upper radicular group or report new neurologic findings.  The evidence is in at least equipoise as to whether there is associated neurologic impairment.

The April 16, 2014 examination showed that the Veteran was left handed; hence the right side is the minor side.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8510, a 30 percent rating is warranted for moderate incomplete paralysis of the upper radicular group.  There is no indication of a more severe level of disability or other associated neurologic disability.  The April 2014 examination marks the first findings of associated neurologic impairment.  Accordingly a separate 30 percent rating is granted for moderate incomplete paralysis of the right upper radicular group is warranted.  

Extraschedular

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  This means that the schedular criteria adequately describe the disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The disability is manifested by limitation of motion and associated functional factors, including pain; as well as neurologic impairment.  These manifestations are contemplated in the rating criteria discussed above.  Hence referral for consideration of an individual extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board is aware of the decision of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  In this, and its previous decision the Board has found that none of the service connected disabilities warrant referral for extraschedular ratings.  There is no indication that the combined rating is inadequate to compensate for the combined effects of the service connected disabilities.

There is also no evidence of unemployability.  At an April 2014 examination it was reported that the Veteran was working in administration.  There is no allegation or evidence that this employment is marginal.  Hence the record does not raise the question of entitlement to a total rating for compensation based on individual unemployability (TDIU).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for cervical strain is denied.

Entitlement to an initial rating of 30 percent for incomplete paralysis of the upper radicular group as a neurologic manifestation of the cervical strain is granted, effective April 16, 2016.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


